DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on March 23, 2022 to the non-final Office action of January 28, 2022 is acknowledged.  The Office action on the currently pending claims 1-2, 4-7, and 10-15 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sorinel Cimpoes (Reg. No. 48,311) on April 29, 2022.
See next page→
The application has been amended as follows:
Claim 1, Ln.5: delete the extra comma in the clause “interior space of the riser bracket, , the air duct”.
Claim 1, Lns.7-9: “the [air duct]--at least one air vent-- being in an approximately parallel orientation relative to the riser bracket in the closed position, [the air duct moving towards an approximately perpendicular orientation relative to the riser bracket when moving to the open position]--and wherein the at least one air vent is in an approximately perpendicular orientation relative to the riser bracket when in the open position--”.
Claim 13, Lns.12-15: “the [air duct]--at least one air vent-- being in an approximately parallel orientation relative to the riser bracket in the closed position, --and wherein-- the [air duct moving towards an]--at least one air vent is in an-- approximately perpendicular orientation relative to the riser bracket when [moving to]--in-- the open position”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 13, and at least in part, because claims 1 and 13 recite the limitations: 
“the at least one air vent being in an approximately parallel orientation relative to the riser bracket in the closed position, and wherein the at least one air vent is in an approximately perpendicular orientation relative to the riser bracket when in the open position”.

See next page→
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 13, are believed to render said claims 1 and 13, and all claims depending therefrom (claims 2, 4-7, 10-12, and 14-15) allowable over the prior art references of record, taken either alone or in combination.
The Office notes that although the Xue (US 20110192742) reference teaches a rotatable air duct (30) that is approximately parallel relative to the riser bracket (20) in the closed position (Fig.6), and the air duct (30) being approximately perpendicular to the riser bracket (20) when moving to the open position (Fig.4) (Figs.4-6: as the air duct 30 swings from the closed position to the open position, the air duct 30 will have a position in which it is perpendicular relative to the riser bracket 20), the reference fails to teach an air duct that has at least one air vent. In other words, the Xue reference fails to teach at least one air vent of a movable air duct that is parallel relative a riser bracket in a closed position and the at least one air vent being perpendicular relative the riser bracket in the open position.
Furthermore, if even a combination between Applicant Admitted Prior Art (AAPA) and Xue could be made, the combination would still fail to teach “the at least one air vent” being in an “approximately perpendicular orientation relative to the riser bracket when in the open position” since neither AAPA nor Xue teaches or suggests the aforementioned claimed subject matter.  Therefore, absent impermissible hindsight and/or without rendering any of the prior art references inoperable for their intended purpose, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention of claims 1 and 13 unpatentable.

See next page→
In the amendments filed on March 23, 2022, Applicant amended the claims in order to address the claim objections made in the previous Office action of 01/28/2022.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

See next page→
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835